DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 20200398826 A1) in view of Yamamura et al. (US 20190066514 A1).

Regarding Claim 1, Tsujino teaches a vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) comprising: at least one sensor mounted on a vehicle to detect information on a parking lot used to autonomously park the vehicle in the parking lot (Tsujino, [0064] “move the vehicle autonomously to a target parking position and park the vehicle at the target parking position…includes an external environment recognizing unit”, [0066] “analysis of the detection result of the external environment sensor…by the analysis of the images captured by the external cameras…the external environment recognizing unit...can acquire…a parking lot”); and an electronic control unit which can execute a parking assist control with using information on the parking lot detected by the at least one sensor (Tsujino, [0060] “The control device...consists of an electronic control unit (ECU), [0061] the control device...executes an arithmetic process according to a program and thereby performs a conversion process of an image (video) captured by the external cameras”), wherein: the vehicle parking assist apparatus further comprises at least one displacing operation device to which a user of the vehicle can apply an operation to displace a position of a parking area in the parking lot at which the parking assist control parks the vehicle (Tsujino, [0059] “The HMI…is an input/output device for receiving an input operation by the occupant and notifying the occupant of various kinds of information by display…includes…a touch panel…that includes a display screen”, [0121] “the occupant inputs a movement operation, such as rotating the select switch, to the selection input member…the parking position candidate selected by the cursor shifts to one of the mutually overlapping two parking position candidates”); the electronic control unit is configured to: displace the position of the parking area, based on the operation applied to the at least one displacing operation device (Tsujino, [0076] “The selection operation of the target parking position may be performed via the touch panel”) ,and the electronic control unit is further configured to: acquire the information on the parking lot detected by the at least one sensor (Tsujino, [0066] “analysis of the detection result of the external environment sensor…by the analysis of the images captured by the external cameras…the external environment recognizing unit…can acquire…a parking lot”).
Tsujino does not teach limit an amount of a displacement of the position of the parking area to a predetermined amount or less when the amount of the displacement of the position of the parking area is larger than the predetermined amount; and register the displaced position of the parking area as the parking lot information; and execute the parking assist control with using the currently-acquired information on the parking lot and the parking lot information.  However, Yamamura teaches these limitations.

Yamamura teaches limit an amount of a displacement of the position of the parking area to a predetermined amount or less when the amount of the displacement of the position of the parking area is larger than the predetermined amount (Yamamura, [0057] “the determination unit…determines whether the distance between the position of the parking space which is estimated by the estimation unit….and the position of the specific parking space which is included in the parking space information….is equal to or smaller than the first threshold value. The first threshold value is, for example, 1 m. In a case where the position of the specific parking space is “latitude: a1, longitude: b1” as illustrated in FIG. 4, the determination unit…determines whether a distance between the position as described above and the position of the detected parking space is equal to or smaller than 1 m.”); and register the displaced position of the parking area as the parking lot information (Yamamura, [0068] “the reception unit…may receive an operation of registering the specific parking space by receiving an operation of pressing an operation button displayed on the display device”); and execute the parking assist control with using the currently-acquired information on the parking lot and the parking lot information (Yamamura, [0066] “the reception unit…receives the user's operation as an operation of selecting the parking space represented by the frame displayed on the vicinity image as the target parking space…the movement control unit…causes the vehicle…to move and at which the vehicle…is parked”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include limit an amount of a displacement of the position of the parking area to a predetermined amount or less when the amount of the displacement of the position of the parking area is larger than the predetermined amount; and register the displaced position of the parking area as the parking lot information; and execute the parking assist control with using the currently-acquired information on the parking lot and the parking lot information as taught by Yamamura in order to avoid “an error in the result of detection of the current position of the vehicle…or an error the result of estimation of the position of the detected parking space” “a parking space (parking region) where the vehicle…can be parked” (Yamamura, [0089+]).

Regarding Claim 2, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1, wherein: the electronic control unit is configured to:  park the vehicle at the target parking area by the parking assist control (Tsujino,  [0097] “the control device…can…then move the vehicle to the target parking position”).  

Tsujino does not teach set a target parking area to an area having the same position as the position of the parking area registered as the parking lot information.  However, Yamamura teaches this limitation (Yamamura, [0125] “user can select the specific parking space as the target parking space”, [0070] “The registration unit…registers the position of a specific parking space…as the parking space information”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include limit an amount of a displacement of the position of the parking area to a predetermined amount or set a target parking area to an area having the same position as the position of the parking area registered as the parking lot information as taught by Yamamura in order to determine “a parking space (parking region) where the vehicle…can be parked” (Yamamura, [0053]).

Regarding Claim 3, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1, wherein: the vehicle parking assist apparatus further comprises a display (Tsujino, [0063] “The parking assist system…is constituted of…the touch panel…serving as a display device on which a selection operation can be performed, and the selection input member”); and the electronic control unit is configured to display an image displaying the parking area on the display (Tsujino, [0021] “parking area the one or more parking position candidates displayed on the screen of the display device are located”).  

Regarding Claim 6,  Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1.  Tsujino does not teach wherein: the electronic control unit is configured to: execute the parking assist control with realizing a relationship in position between the vehicle and the parking lot by comparing the information on the parking lot currently detected by the at least one sensor with the parking lot information (Tsujino, [0100] “parking position candidate closer to the predetermined reference position of the vehicle, it is possible to display, on the touch panel…the parking position candidate that is close to the predetermined reference position of the vehicle”).

Tsujino does not teach register the information on the parking lot detected by the at least one sensor as the parking lot information. However, Yamamura teaches this limitations (Yamamura, [0070] “The registration unit…registers the position of a specific parking space…as the parking space information … detected by the detection unit…from the captured image that is captured by the imaging unit”); 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include register the information on the parking lot detected by the at least one sensor as the parking lot information as taught by Yamamura in order to determine “a parking space (parking region) where the vehicle…can be parked” (Yamamura, [0053]).

Regarding Claim 7, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1, wherein: the vehicle parking assist apparatus further comprises a display (Tsujino, [0063] “The parking assist system…is constituted of…the touch panel…serving as a display device on which a selection operation can be performed, and the selection input member”); the at least one displacing operation device includes at least one displacing operation image to which the user of the vehicle can apply a touch interaction (Tsujino, [0119] “the occupant operates the selection input member…to change the parking position candidate selected by the cursor in the parking search screen and performs a determination operation by operating the touch panel…or the selection input member“); and the electronic control unit is configured to: display the at least one displacing operation image on the display (Tsujino, [0076] “the action plan unit…makes the touch panel…display a frame that indicates the parking position candidate and an icon that corresponds to the frame in at least one of the look-down image and the bird's-eye image in an overlapping manner”); and displace the position of the parking area (Tsujino, , based on the touch interaction applied to the at least one displacing operation image (Tsujino, [0076] “The selection operation of the target parking position may be performed via the touch panel”). 

Regarding Claim 8, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1, wherein: the electronic control unit is configured to permit the user of the vehicle to apply the operation to the at least one displacing operation device when the electronic control unit completes parking the vehicle at the parking area by the parking assist control (Tsujino, “the action plan unit…makes the touch panel…display a pop-up window…indicating that the automatic parking of the vehicle has been completed. The pop-up window may be displayed on the screen of the touch panel “)l.  

Regarding Claim 9, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 8, wherein: the vehicle parking assist apparatus further comprises a display (Tsujino, [0063] “The parking assist system…is constituted of…the touch panel…serving as a display device on which a selection operation can be performed, and the selection input member”); the at least one displacing operation device includes at least one displacing operation 34image to which the user of the vehicle can apply a touch interaction (Tsujino, [0119] “the occupant operates the selection input member…to change the parking position candidate selected by the cursor in the parking search screen and performs a determination operation by operating the touch panel…or the selection input member“); and the electronic control unit is configured to: display the at least one displacing operation image on the display when the electronic control unit completes parking the vehicle at the parking area by the parking assist control (Tsujino, “the action plan unit…makes the touch panel…display a pop-up window…indicating that the automatic parking of the vehicle has been completed. The pop-up window may be displayed on the screen of the touch panel “); and displace the position of the parking area, based on the touch interaction applied to the at least one displacing operation image (Tsujino, [0076] “The selection operation of the target parking position may be performed via the touch panel”). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 20200398826 A1) in view of Yamamura et al. (US 20190066514 A1) in further view of LI et al. (US 20210287350 A1).
Regarding Claim 4, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1, wherein: the at least one sensor is at least one camera mounted on the vehicle to take images of 33views surrounding the vehicle (Tsujino, [0053] “The external cameras…are devices configured to capture images around the vehicle”).  Tsujino does not teach the at least one camera detects information on feature points in the taken image of the parking lot as the information on the parking lot.  However, LI teaches this limitation (LI, [0213] “based on an image of a parking lot environment …parking lot localization map layer may be used to describe a current environment of a parking lot by using feature points, and coordinates of all the feature points in the parking lot”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include the at least one camera detects information on feature points in the taken image of the parking lot as the information on the parking lot as taught by LI so “a location of a to-be-positioned vehicle in the parking lot can be accurately determined by comparing a description of a current environment in which the to-be-positioned vehicle is located with the localization map layer. In this way, the to-be-positioned vehicle can be precisely positioned, thereby ensuring safe driving of the intelligent driving vehicle” (LI, [0213]).

Regarding Claim 5, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 4, wherein: the at least one camera includes: a front camera which takes the image of the view ahead of the vehicle (Tsujino, [0053] “The external cameras…include a front camera for capturing an image in front of the vehicle“); a rear camera which takes the image of the view behind the vehicle (Tsujino, [0053] “The external cameras…include…a rear camera for capturing an image to the rear of the vehicle”); a left camera which takes the image of the view at the left side of the vehicle; and a right camera which takes the image of the view at the right side of the vehicle (Tsujino, [0053] “The external cameras…may include a pair of left and right side cameras that are provided in the vicinity of the door mirrors of the vehicle to capture images on left and right sides of the vehicle”).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 20200398826 A1) in view of Yamamura et al. (US 20190066514 A1) in further view of Inagaki et al. (US 20140244070 A1).
Regarding Claim 10, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1.  Tsujino does not teach wherein: the electronic control unit is configured to set the predetermined amount, based on a difference between a target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control.  However, Inagaki teaches this limitation (Inagaki, [0065] “the parking frame image…is displayed as is at the parking target position…at the image data captured-time point, a difference occurs relative to the parking target position…which is a correct position, that is, an actual target position at the time point when the parking frame image…is displayed”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include set the predetermined amount, based on a difference between a target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control as taught by Inagaki so that “a correction portion for correcting the parking target position on the basis of the calculated moving amount, and a display portion for displaying a surrounding image which represents an external environment around the vehicle and the parking region image which indicates the parking-possible region at the parking target position corrected by the correction portion” (Inagaki, [0007]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 20200398826 A1) in view of Yamamura et al. (US 20190066514 A1) in further view of Kojo et al. (US 20180370566 A1).
Regarding Claim 11, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 1.  Tsujino does not teach wherein: the predetermined amount includes: a predetermined longitudinal displacement amount which limits a longitudinal displacement amount of the displacement of the position of the parking area in a longitudinal direction of the vehicle derived from the operation applied to the at least one displacing operation device; and a predetermine lateral displacement amount which limits a lateral displacement amount of the displacement of the position of the parking area in a lateral direction of the vehicle derived from the operation applied to the at least one displacing operation device; and the electronic control unit is configured to set the predetermined longitudinal displacement amount and the predetermined lateral displacement amount such that the predetermined lateral displacement amount is smaller than the predetermined longitudinal displacement amount.  However, Kojo teaches these limitations.

Kojo teaches the predetermined amount includes: a predetermined longitudinal displacement amount which limits a longitudinal displacement amount of the displacement of the position of the parking area in a longitudinal direction of the vehicle derived from the operation applied to the at least one displacing operation device (Kojo, [0069] ”the distance between the position of the representative point…and the center line in the longitudinal direction of the virtual parking frame closest to that position is employed as the offset amount O”, [0030] “The main switch…a switch for a user to operate to input the start of parking assist…include a software switch presented on the screen of a navigation devise”); and a predetermine lateral displacement amount which limits a lateral displacement amount of the displacement of the position of the parking area in a lateral direction of the vehicle derived from the operation applied to the at least one displacing operation device (Kojo, [0068] ”the distance between the position of the representative point…and the center line in the width direction of the virtual parking frame closest to that position is employed as the offset amount O”, [0030] “The main switch…a switch for a user to operate to input the start of parking assist…include a software switch presented on the screen of a navigation devise”; Examiner interprets “width” as lateral ); and the electronic control unit is configured to set the predetermined longitudinal displacement amount and the predetermined lateral displacement amount such that the predetermined lateral displacement amount is smaller than the predetermined longitudinal displacement amount (Kojo, [0076] “in the case of automated driving, the width threshold may be set small”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include the predetermined amount includes: a predetermined longitudinal displacement amount which limits a longitudinal displacement amount of the displacement of the position of the parking area in a longitudinal direction of the vehicle derived from the operation applied to the at least one displacing operation device; and a predetermine lateral displacement amount which limits a lateral displacement amount of the displacement of the position of the parking area in a lateral direction of the vehicle derived from the operation applied to the at least one displacing operation device; and the electronic control unit is configured to set the predetermined longitudinal displacement amount and the predetermined lateral displacement amount such that the predetermined lateral displacement amount is smaller than the predetermined longitudinal displacement amount as taught by Kojo in order to compare “the vehicle width v_width of the subject vehicle with the width of the parking frames and makes a determination that parking of the subject vehicle into the available parking space is” possible or not possible (Kojo, [0077]).

Regarding Claim 12, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 11. Tsujino does not teach wherein: the at least one displacing operation device is at least one device to which the user of the vehicle can apply the operation to displace the position of the parking area in the longitudinal direction of the vehicle and in the lateral direction of the vehicle. However, Kojo teaches these limitations.

Kojo teaches  the at least one displacing operation device is at least one device to which the user of the vehicle can apply the operation to displace the position of the parking area in the longitudinal direction (Kojo, [0068] ”the distance between the position of the representative point…and the center line in the width direction of the virtual parking frame closest to that position is employed as the offset amount O”, [0030] “The main switch…a switch for a user to operate to input the start of parking assist…include a software switch presented on the screen of a navigation devise”; Examiner interprets “width” as lateral ) of the vehicle and in the lateral direction of the vehicle (Kojo, [0068] ”the distance between the position of the representative point…and the center line in the width direction of the virtual parking frame closest to that position is employed as the offset amount O””).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include the at least one displacing operation device is at least one device to which the user of the vehicle can apply the operation to displace the position of the parking area in the longitudinal direction of the vehicle and in the lateral direction of the vehicle as taught by Kojo in order to align “the representative point…of the parked vehicle” (Kojo, [0065]).

Regarding Claim 13, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 11, wherein: the vehicle parking assist apparatus further comprises a display (Tsujino, [0063] “The parking assist system…is constituted of…the touch panel…serving as a display device on which a selection operation can be performed, and the selection input member”); the at least one displacing operation device includes: a longitudinal displacing operation image to which the user of the vehicle can apply a touch interaction to displace the position of the parking area in the longitudinal 35direction of the vehicle (Tsujino, [0079] “During the driving process, the action plan unit…may acquire the travel direction image from the external cameras…and make the touch panel…display the acquired travel direction image on the left half”, [0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area”); and a lateral displacing operation image to which the user of the vehicle can apply the touch interaction to displace the position of the parking area in the lateral direction of the vehicle (Tsujino, [0079] “During the driving process, the action plan unit…may acquire the travel direction image from the external cameras…and make the touch panel…display the acquired travel direction image on the left half”, [0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area”, [0112] “action plan unit…displays each icon…at a position overlapping with the center of a short side of the frame of the corresponding parking position candidate located on the vehicle side in the vehicle width direction”); and the electronic control unit is configured to: display the longitudinal displacing operation image ([0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area” and the lateral displacing operation image (Tsujino, [0112] “action plan unit…displays each icon…at a position overlapping with the center of a short side of the frame of the corresponding parking position candidate located on the vehicle side in the vehicle width direction”); displace the position of the parking area in the longitudinal direction of the vehicle (Tsujino, [0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area”), based on the touch interaction applied to the longitudinal displacing operation image (Tsujino, [0076] “The selection operation of the target parking position may be performed via the touch panel”); and displace the position of the parking area in the lateral direction of the vehicle (Tsujino, [0112] “action plan unit…displays each icon…at a position overlapping with the center of a short side of the frame of the corresponding parking position candidate located on the vehicle side in the vehicle width direction”), based on the touch interaction applied to the lateral displacing operation image (Tsujino, [0076] “The selection operation of the target parking position may be performed via the touch panel”).

Regarding Claim 14, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 11, wherein: the electronic control unit is configured to permit the user of the vehicle to apply the operation to the at least one displacing operation device when the electronic control unit completes parking the vehicle at the parking area by the parking assist control (Tsujino, “the action plan unit…makes the touch panel…display a pop-up window…indicating that the automatic parking of the vehicle has been completed. The pop-up window may be displayed on the screen of the touch panel “).  

Regarding Claim 15, Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 14, wherein: the vehicle parking assist apparatus further comprises a display (Tsujino, [0063] “The parking assist system…is constituted of…the touch panel…serving as a display device on which a selection operation can be performed, and the selection input member”); the at least one displacing operation device includes: a longitudinal displacing operation image to which the user of the vehicle can apply a touch interaction to displace the position of the parking area in the longitudinal direction of the vehicle (Tsujino, [0079] “During the driving process, the action plan unit…may acquire the travel direction image from the external cameras…and make the touch panel…display the acquired travel direction image on the left half”, [0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area”); and a lateral displacing operation image to which the user of the vehicle can apply the touch interaction to displace the position of the parking area in the lateral direction of the vehicle (Tsujino, [0079] “During the driving process, the action plan unit…may acquire the travel direction image from the external cameras…and make the touch panel…display the acquired travel direction image on the left half”, [0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area”, [0112] “action plan unit…displays each icon…at a position overlapping with the center of a short side of the frame of the corresponding parking position candidate located on the vehicle side in the vehicle width direction”); and the electronic control unit is configured to: display the longitudinal displacing operation image ([0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area”) and the lateral displacing operation image on the display (Tsujino, [0112] “action plan unit…displays each icon…at a position overlapping with the center of a short side of the frame of the corresponding parking position candidate located on the vehicle side in the vehicle width direction”) when the electronic control unit completes parking the vehicle at the parking area by the parking assist control (Tsujino, “the action plan unit…makes the touch panel…display a pop-up window…indicating that the automatic parking of the vehicle has been completed. The pop-up window may be displayed on the screen of the touch panel “); and displace the position of the parking area in the longitudinal direction of the vehicle (Tsujino, [0091] “display, on the touch panel…parking position candidates having longitudinal directions intersecting with each other in the parking area”), based on the touch interaction applied to the longitudinal displacing operation image (Tsujino, [0076] “The selection operation of the target parking position may be performed via the touch panel”) and displace the position of the parking area in the lateral direction of the vehicle (Tsujino, [0112] “action plan unit…displays each icon…at a position overlapping with the center of a short side of the frame of the corresponding parking position candidate located on the vehicle side in the vehicle width direction”), based on the touch interaction applied to the lateral displacing operation image (Tsujino, [0076] “The selection operation of the target parking position may be performed via the touch panel”)..  

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 20200398826 A1) in view of Yamamura et al. (US 20190066514 A1) in further view of Kojo et al. (US 20180370566 A1) and Inagaki et al. (US 20140244070 A1).
Regarding Claim 16,  Tsujino teaches the vehicle parking assist apparatus (Tsujino, [0048] “A parking assist system...is mounted on a vehicle such as an automobile”) as set forth in claim 11.  Tsujino does not teach wherein: the electronic control unit is configured to: 36set the predetermined longitudinal displacement amount, based on a difference in the longitudinal direction between a target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control; and set the predetermined lateral displacement amount, based on a difference in the lateral direction between the target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control.  However, Kojo teaches these limitations.

Kojo teaches the electronic control unit is configured to: 36set the predetermined longitudinal displacement amount, based on a difference in the longitudinal direction between a target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control (Inagaki, [0065] “the parking frame image…is displayed as is at the parking target position…at the image data captured-time point, a difference occurs relative to the parking target position…which is a correct position, that is, an actual target position at the time point when the parking frame image…is displayed”); and set the predetermined lateral displacement amount, based on a difference in the lateral direction between the target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control (Inagaki, [0065] “the parking frame image…is displayed as is at the parking target position…at the image data captured-time point, a difference occurs relative to the parking target position…which is a correct position, that is, an actual target position at the time point when the parking frame image…is displayed”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tsujino to include set the predetermined longitudinal displacement amount, based on a difference in the longitudinal direction between a target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control; and set the predetermined lateral displacement amount, based on a difference in the lateral direction between the target position of parking the vehicle by the parking assist control and the actual position of the vehicle parked by the parking assist control as taught by Inagaki so that “a correction portion for correcting the parking target position on the basis of the calculated moving amount, and a display portion for displaying a surrounding image which represents an external environment around the vehicle and the parking region image which indicates the parking-possible region at the parking target position corrected by the correction portion” (Inagaki, [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20210073560 A1) discloses a user of the vehicle can apply an operation to displace a position of a parking area in the parking lot at which the parking assist control parks the vehicle and  user of the vehicle can apply the operation to displace the position of the parking area in the longitudinal direction of the vehicle and in the lateral direction of the vehicle (Lee, [0039] “The input device…may receive the user's request in various ways such as a touch on a screen, a button input, and the like. The input device…may receive a swipe for moving the screen, as the touch on the screen”, [0093] “the longitudinal axis of a vehicle, yc denotes the lateral axis of the vehicle, oc denotes the center of the rear axle of the vehicle as a reference point (0, 0), θ denotes the angle (°) of an empty parking place from the xc axis, and ω denotes a steering angle”).
Harai et al. (US 20180286240 A) discloses a user of the vehicle can apply an operation to displace a position of a parking area in the parking lot at which the parking assist control parks the vehicle (Harai, [0034],“The parking space determiner…displays parking spaces corresponding to the driver's parking space selecting conditions on the screen of the touch panel”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662